Office Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to
file provisions of the AIA .

Restriction Requirement

This application discloses the following embodiments:

Embodiment 1 –FIGS. 1.1-1.7 drawn to a candy in the shape of a face with a sideways hat.
Embodiment 2 –FIGS. 2.1-2.7 drawn to a candy in the shape of a face on a pizza.

Multiple embodiments of a single inventive concept may be included in the same design application only
if they are patentably indistinct. See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).

Embodiments that are patentably distinct from one another do not constitute a single inventive concept
and thus may not be included in the same design application. See In re Platner, 155 USPQ 222
(Comm'r Pat. 1967).

Because of the differences identified, the embodiments are considered to either have overall appearances
that are not basically the same, or if they are basically the same, the differences are not minor and
patentably indistinct or are not shown to be obvious in view of analogous prior art.

The above embodiments divide into the following patentably distinct groups of designs:

Group I: Embodiment 1
Group II: Embodiment 2

Restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of designs.

if this requirement is traversed, 37 CFR 1.143. Any reply that does not include election of a single group
will be held nonresponsive. Applicant is also requested to direct cancelation of all drawing figures and
the corresponding descriptions which are directed to nonelected groups.

Should applicant traverse this requirement on the grounds that the groups are not patentably distinct,
applicant should present evidence or identify such evidence now of record showing the groups to be
obvious variations of one another. If the groups are determined not to be patentably distinct and they
remain in this application, any rejection of one group over prior art will apply equally to all other groups.
See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965). No argument asserting patentability
based on the differences between the groups will be considered once the groups have been determined to
comprise a single inventive concept.
In view of the above requirement, action on the merits is deferred pending compliance with the
requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960).

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be
directed to KHAWAJA ANWAR whose telephone number is (571)272-7419. The examiner can
normally be reached on 10-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Simmons
can be reached on 5712727419. The fax phone number for the organization where this application or
proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair-
direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTOCustomer Service Representative or access to the automated information system, call 800-786-9199 (IN
USA OR CANADA) or 571-272-1000.

/Khawaja Anwar/
Examiner, Art Unit 2912